Citation Nr: 0320292	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-24 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  He died in February 2000; the appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana and now returns following remand by 
the Board in May 2001.


REMAND

The Board is cognizant that the appellant's claim was 
remanded in May 2001.  While the Board expresses regret at 
the necessity for a further remand of this matter, however, 
the evidence of record remains insufficient for an informed 
appellate decision regarding the appellant's claimed 
entitlement to service connection for the cause of the 
veteran's death.  In particular, the Board's May 2001 remand 
requested medical opinions relevant to 1) whether the 
veteran's fatal cardiovascular disease had its onset in or 
was otherwise related to service and 2) whether service-
connected post-traumatic stress disorder (PTSD) caused or 
aggravated the veteran's cardiovascular disease.  The 
opinions obtained, dated in September 2002 and January 2003, 
respectively, fail to address the second question.  The Board 
is obligated by law to ensure compliance with its directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should again invite the 
appellant to provide the appropriate 
identifying information or to submit 
private records of treatment for 
cardiovascular disease or PTSD, to 
include any records associated with the 
veteran's terminal hospitalization at 
Rapides Regional Medical Center.  The RO 
should provide the appropriate assistance 
in obtaining any identified private 
records and ensure that records of 
relevant VA treatment are associated with 
the claims file.  The appellant is 
specifically invited to submit a medical 
opinion supporting her contention that 
the veteran's service-connected PTSD 
caused or aggravated his fatal 
cardiovascular disease.

2.  When all indicated record development 
has been completed, arrangements should 
be made for the claims file to be 
reviewed by a physician with expertise in 
cardiovascular disease.  Based upon the 
claims file review, the physician should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that the 
veteran's service-connected PTSD caused 
or aggravated his cardiovascular disease.  
In addition, if additional relevant 
evidence is received pursuant to 
directive one above, the physician should 
also provide an opinion as to whether it 
is more likely than not, less likely than 
not or at least as likely as not that the 
veteran's cardiovascular disease 
originated in service or was 
etiologically related to service.  The 
physician is requested to provide the 
supporting rationale for all opinions 
expressed.  It is requested that, if 
possible, the matter be addressed by a 
physician other than the physician who 
provided the September 2002 and January 
2003 opinions.

3.  After the requested development has 
been satisfactorily completed, the RO 
should review the claims file and ensure 
that any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002) are 
completed.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
requisite opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 




(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


